IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Technology and Entrepreneurial                      :
Ventures Law Group, PC,                             :
                       Petitioner                   :
                                                    :
                 v.                                 :        No. 504 C.D. 2021
                                                    :        Argued: October 21, 2021
Pennsylvania State Police                           :
(Office of Open Records),                           :
                         Respondent                 :

BEFORE:        HONORABLE MARY HANNAH LEAVITT, Judge
               HONORABLE J. ANDREW CROMPTON, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                                   FILED: December 20, 2021


               Technology and Entrepreneurial Ventures Law Group, PC, through
Gregg Zegarelli (Requester), petitions for review from the Office of Open
Records’ (OOR) final determination denying its request for records involving the
seizure of skill games from public places under the Right-to-Know Law (RTKL).1
The Pennsylvania State Police (PSP) protected the records under Section 708(b)(17)
of the RTKL, 65 P.S. §67.708(b)(17), known as the noncriminal investigative
exception. Upon review, and discerning no error or abuse of discretion by OOR,
we affirm.

      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§67.101-67.3104.
                                        I. Background
               Requester submitted a RTKL request for: “All records regarding
taking or seizure of amusement or other game devices from 322 Philipsburg Bigler
Highway, Philipsburg, PA 16866 (Country Garden 6-Pack) within the last 7 years,
including, but not limited to, so-called skill games by any manufacturer and/or
Pace-O-Matic games of any nature.” Reproduced Record (R.R.) at 12a (Request).
               PSP prepared Administrative Investigative Reports PA 2019-449748,
PA 2019-1662933 and PA 2020-142953 (Reports), and Citation Nos. 20-0685 and
20-0778 (Citations), related to seizures in the relevant period. PSP identified only
these records as responsive to the Request.
               After invoking an extension, PSP denied the Request asserting the
records are exempt as noncriminal investigative records.2 R.R. at 42a-43a. It also
provided a verification pursuant to 18 Pa. C.S. §4904 from its Deputy Open
Records Officer (Deputy ORO) Rachel Zeltmann. She attested:

         Upon reviewing the [R]eports [and Citations][,] I have found the
       investigations of these incidents wholly exempt from public disclosure
       because the results are:

       •      “A record of an agency relating to or resulting in a noncriminal
           investigation.” 65 P.S. §67.708(b)(17);

       •      “A record containing complaints submitted to an agency.” 65
           P.S. §67.708(b)(17)(i);

       •      “Investigative materials, notes, correspondence and reports.” 65
           P.S. §67.708(b)(17)(ii); and/or

       2
         Although PSP also referred to the Criminal History Record Information Act, (CHRIA),
18 Pa. C.S. §§9101-9183, in its denial, it did not cite or refer to CHRIA in its submissions. Thus,
CHRIA is not implicated in this appeal. Also, because OOR is not a criminal investigative or
law enforcement entity, it lacks jurisdiction to evaluate the criminal nature of records. Off. of
Open Recs. v. Pa. State Police, 146 A.3d 814 (Pa. Cmwlth. 2016) (Simpson, J., single-judge op.).



                                                2
      •        “A record that includes the identity of a confidential source . . .
            .” 65 P.S. §67.708(b)(17)(iii).
R.R. at 6a. She added that two of the Reports “are open and ongoing investigations
and supplements will be added as the investigation continues.” Id. at 7a.
               Requester timely appealed the denial to OOR in early February 2021.
OOR advised both parties of their appeal rights. Initially, PSP advised OOR that it
was relying on its Deputy ORO’s Verification. R.R. at 55a. However, in April
2021, after OOR requested additional information, PSP submitted a verification
from William A. Rozier, PSP’s ORO to support its denial. R.R. at 63a-65a. ORO
Rozier attested regarding PSP’s investigative authority with regard to liquor
control and the Bureau of Liquor Control Enforcement’s (BLCE) responsibilities
under the Pennsylvania Code. In pertinent part, he attested as follows:

             9. Pursuant to [Section 211(a) of the Liquor Code,3] 47 P.S. §2-
      211(a), PSP BLCE is responsible for the enforcement of the Liquor
      Code and the regulations of the PA Liquor Control Board (PLCB),
      and may, after investigation, issue citations to licensees of the PLCB
      for violations of the law or any other sufficient cause shown pursuant
      to [Section 471 of the Liquor Code,] 47 P.S. §4-471, including
      violations related to 18 Pa. C.S. §5513 (relating to gambling devices,
      gambling, etc.), or the operation of another business without PLCB
      approval or allowing another entity to conduct another business on the
      licensed premises under 40 Pa. Code §3.52.

            10. I have reviewed the responsive records and found that they
      are related to BLCE’s investigations into violations of 18 Pa. C.S.
      §5513 and/or 40 Pa. Code §3.52.

R.R. at 64a. Requester asked OOR to conduct in camera review. R.R. at 28a.
               Without reviewing the records, OOR issued a final determination
upholding PSP’s denial. See Zegarelli v. Pa. State Police, OOR Dkt. No. AP 2021-


      3
          Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §§1-XXX-XX-XXXX.



                                               3
0277 (issued Apr. 14, 2021) (Final Determination). R.R. at 95a-105a. The appeals
officer concluded that PSP met its burden of proving the investigative exception.
              Requester filed a petition for review of the Final Determination with
this Court. After briefing and argument, the matter is ready for disposition.
                                      II. Contentions
              On appeal,4 Requester argues the records are not exempt in their
entirety since the Reports and Citations contain noninvestigative material. It also
contends that OOR abused its discretion in not conducting in camera review and
relying on insufficient conclusory affidavits. Requester contends that the records
identified should have been disclosed in redacted form. Requester also posits,
without citation of any authority, that the “[d]ue process of law on a public ‘taking’
requires something fundamental to be public, including any publicly issued
warrant, the documented facts of publicly viewed probable cause, etc.”5 R.R. at
25a (emphasis in original). It also claims that PSP asserted a frivolous exemption.
              PSP counters that it has the requisite investigative authority to issue
citations for violations of the Liquor Code (by violating Section 5513 of the Crimes
Code, 18 Pa. C.S. §5513),6 and the Reports and Citations were results of or relate to


       4
         In our review of RTKL appeals involving Commonwealth agencies, this Court may rely
on the record developed by OOR, but such findings are not entitled to deference. See Am. Civ.
Liberties Union of Pa. v. Pa. State Police, 232 A.3d 654 (Pa. 2020). Our Supreme Court
explained that Section 1301(a) of the RTKL, 65 P.S. §67.1301(a), “allow[s] for the adoption of
the appeals officer’s factual findings and legal conclusions when appropriate.” Id. at 662-63
(quoting Bowling v. Off. of Open Recs., 75 A.3d 453, 474 (Pa. 2013)).
       5
          During argument, Requester acknowledged that a due process right is independent from
the statutory right to access records afforded by the RTKL and does not render a record public.
       6
         BLCE has authority to enforce the Liquor Code and arrest for criminal offenses
including for gambling devices, gambling, etc. under Section 5513 of the Crimes Code. See also
POM of Pa., LLC v. Dep’t of Revenue, 221 A.3d 717 (Pa. Cmwlth. 2019).



                                              4
those noncriminal investigations.     It maintains that the investigations are
noncriminal because the citations are filed against the license and decided by an
administrative law judge.
                                 III. Discussion
            At issue in this RTKL appeal are three administrative investigative
Reports and two Citations that were pending as of the time of the Final
Determination. PSP’s BLCE performed investigations pursuant to the Liquor Code.
            The RTKL mandates agency disclosure of public records “consistent
with the [statutory] goal of promoting government transparency . . . .” Easton
Area Sch. Dist. v. Miller, 232 A.3d 716, 724 (Pa. 2020). Section 102 of the RTKL
defines “record” as:

      Information, regardless of physical form or characteristics, that
      documents a transaction or activity of an agency and that is created,
      received or retained pursuant to law or in connection with a
      transaction, business or activity of the agency. The term includes a
      document, paper, letter, map, book, tape, photograph, film or sound
      recording, information stored or maintained electronically and a data-
      processed or image-processed document.

65 P.S. §67.102.
            Records in an agency’s possession are presumed public and thus
subject to disclosure unless the records: (1) qualify under an exemption contained
in Section 708(b) of the RTKL, 65 P.S. §67.708(b); (2) are privileged; or (3) are
exempt “under any other Federal or State law or regulation or judicial order or
decree.” Section 305(a) of the RTKL, 65 P.S. §67.305(a). RTKL exemptions are
construed narrowly in accordance with the statute’s remedial nature, and “in a
manner that comports with the statute’s objective, ‘which is to empower citizens
by affording them access to information concerning the activities of their


                                        5
government.’” Pa. State Police v. Grove, 161 A.3d 877, 892 (Pa. 2017) (citation
omitted).
             The burden of proving an exemption under the RTKL falls on the
agency. A Commonwealth agency like PSP must establish a RTKL exception by a
preponderance of the evidence.       See Section 708(a) of the RTKL, 65 P.S.
§67.708(a) (relating to exceptions for public records). “The preponderance of the
evidence standard, which is ‘the lowest evidentiary standard, is tantamount to a
more likely than not inquiry.’” Smith on behalf of Smith Butz, LLC v. Pa. Dep’t of
Env’t Prot., 161 A.3d 1049, 1059 n.10 (Pa. Cmwlth. 2017) (citation omitted).
                     A. Noncriminal Investigative Exception
             PSP asserted the noncriminal investigative exception in Section
708(b)(17) of the RTKL, 65 P.S. §67.708(b)(17), protects the Reports and
Citations at issue here.     Essentially, the noncriminal investigative exception
protects records of an agency relating to or resulting in a noncriminal investigation.
Specifically, Section 708(b)(17) exempts:

      (ii) Investigative materials, notes, correspondence and reports.

                                        ***
      (iv) A record that, if disclosed, would do any of the following:
      (A) Reveal the institution, progress or result of an agency
      investigation, except the imposition of a fine or civil penalty, the
      suspension, modification or revocation of a license, permit,
      registration, certification or similar authorization issued by an agency
      or an executed settlement agreement unless the agreement is
      determined to be confidential by a court.

65 P.S. §67.708(b)(17)(ii) and (vi)(A) (emphasis added). Thus, an agency’s initial
burden is to establish that a noncriminal investigation was conducted.




                                          6
            In Department of Health v. Office of Open Records, 4 A.3d 803 (Pa.
Cmwlth. 2010), this Court determined that to establish the noncriminal
investigation exception, “an agency must demonstrate that ‘a systemic or searching
inquiry, a detailed examination, or an official probe’ was conducted regarding a
noncriminal matter,” which was “‘conducted as part of an agency’s official
duties.’” See Pa. Dep’t of Lab. & Indus. v. Darlington, 234 A.3d 865, 869 (Pa.
Cmwlth. 2020) (quoting Dep’t of Health, 4 A.3d at 811, 814). We refined the
construction of this exception to require that the inquiry conducted is pursuant to
legislatively granted powers. Smith Butz. Although the term noncriminal is not
defined in the statute, this Court has previously analyzed its ordinary usage and
interpreted “noncriminal” to mean “the exemption of investigations other than
those that are criminal in nature.” Pa. Pub. Util. Comm’n v. Gilbert, 40 A.3d 755,
759 (Pa. Cmwlth. 2012) (citing Dep’t of Health, 4 A.3d at 810).
            In applying the investigative exceptions, like Section 708(b)(17), the
Courts consider the investigative nature of the record. Our Supreme Court noted in
Grove, involving motor vehicle recordings or “dash cams,” which were
purportedly exempt under the criminal investigative exception, that the entirety of
a record may not be withheld, rather only the investigative content may be
redacted. This Court held that the principles set forth in Grove with regard to the
investigative nature for criminal investigation records also apply to noncriminal
investigation records. See Port Auth. of Allegheny Cnty. v. Towne, 174 A.3d 1167
(Pa. Cmwlth. 2017). PSP has the burden to show how the record is exempted (in
whole or in part) as investigative in nature. See generally Grove, 161 A.3d at 895.
            The type of record at issue is a factor in discerning its nature as public
or nonpublic. Unlike our Supreme Court’s decision in Grove, or in this Court’s



                                         7
decisions in Bentley v. Allegheny County Police Department (Pa. Cmwlth., No.
936 C.D. 2020, filed June 24, 2021), 2021 WL 2589800 (unreported), and Central
Dauphin School District v. Hawkins, 199 A.3d 1005 (Pa. Cmwlth. 2018), appeal
granted in part and remanded on statutory exemption, denied as to other grounds,
(Pa., No. 16 MAL 2019, Sept. 1, 2020),7 where the records at issue were videos
depicting certain events in public settings that could have been taken by a
bystander, here the records reflect a synthesis of the author of the Reports and
Citations at issue. The preparer of the Reports and/or Citations may edit his or her
observations and the documentation of same is investigative in nature as described
by the Verifications.
             As this Court recently recognized in Bentley, the way the record is
used and the reasons it is maintained affect whether it is investigative in nature.
Thus, it mattered how the record was used and whether it showed a violation. The
reasons for recording and retaining the Reports and Citations are thus relevant to
whether it was investigative.
             There is evidence here that the Reports are used and updated in the
course of the investigations of the underlying violations of the Liquor Code. See
Deputy ORO Verification. Crucially, like the Authority in Towne, PSP established
that the Reports and Citations were used in and created solely for the purpose of
doing an investigation. As such, PSP met the preponderance standard.
             That the seizure occurred in a public setting does not impact the
nature of the records at issue because the depiction of the seizure itself (which



      7
         This Court’s opinion on remand appears at 253 A.3d 820 (Pa. Cmwlth. 2021), appeal
granted (Pa. No. 287 MAL 2021, filed Nov. 30, 2021).



                                            8
could be viewed or recorded by a member of the public) is not what is sought.8
              Moreover, PSP emphasizes that of the five records at issue, “two of
the responsive records are related to ‘open and ongoing’ investigations.” See
PSP’s Br. at 12.         The two verifications PSP submitted contain sufficient
information to uphold the exemption.              The verifications establish that PSP
conducted a systemic and searching inquiry pursuant to its legislatively granted
powers. See Rozier Verification, R.R. at 64a-65a. The record supports that the
noncriminal investigations to assess Liquor Code violations were within PSP’s
official duties. Because the records relate to noncriminal investigations by BLCE
of alleged Liquor Code violations, the responsive records (i.e., Reports and
Citations) qualify for protection under Section 708(b)(17).
                      B. Redaction Requirement in Section 706
              Next, we turn our attention to Requester’s contention that the non-
investigative parts of the records must be disclosed pursuant to the redaction
provision in Section 706 of the RTKL, 65 P.S. §67.706. Section 706 states in
pertinent part:

       If the information which is not subject to access is an integral part of
       the public record, legislative record or financial record and cannot be
       separated, the agency shall redact from the record the information
       which is not subject to access, and the response shall grant access to
       the information which is subject to access. The agency may not deny
       access to the record if the information which is not subject to access is
       able to be redacted.

       8
         Requester also seems to imply that the disclosure of the same information to another
individual for constitutional due process reasons would undermine the protected nature of the
same information under the RTKL. This Court disagrees. Precedent is clear that information
accessible to a certain individual based on that person’s identity or status does not waive the
protection; however, what is deemed public under the RTKL is public to all. See Hunsicker v.
Pa. State Police, 93 A.3d 911 (Pa. Cmwlth. 2014).



                                              9
65 P.S. §67.706. Recent case law holds that an agency must disclose parts of
records that do not qualify as protected by an asserted exemption.
               Here, the only exemption asserted is the noncriminal investigation
exception, which is often characterized as having broad application. There is
currently no precedent holding that records relating to past criminal or noncriminal
citable conduct lose their investigative imprimatur when the investigation is closed.
We are reluctant to create a distinction between prior and current conduct under
investigation in the instant case.9
               In light of the type of records at issue, which were created as part of a
noncriminal investigation, we agree with OOR’s conclusion that the three
investigative Reports and two Citations are properly protected in their entirety.
The records, as described, relate to or resulted in noncriminal investigations
conducted pursuant to BLCE’s authority under the Liquor Code. Thus, under the
plain meaning of the terms in the noncriminal investigation exception, the Reports
and Citations are exempt.10
                                    C. In camera Review
               Lastly, we consider Requester’s challenge to OOR’s decision of the
matter without reviewing the records in camera. See R.R. at 28a. An appeals


       9
        We are also cognizant that facts alleged in a brief are not properly part of the record.
Thus, we do not consider such averments (Requester’s Br. at 23) in our disposition.
       10
           Requester casts aspersions on PSP’s assertion of the noncriminal investigation
exception when it is a criminal enforcement entity. It also intimates that the affiliation with
Pace-O-Matic by former PSP commissioners and officers suggests bias and an interest in aiding
Pace-O-Matic so the public is not aware of the seizures. But that is irrelevant to our disposition,
as is Requester’s independent knowledge of certain facts related to the alleged machines.
Similarly, whether PSP had legal grounds to seize the machines, because they may not qualify as
gambling devices, but simply games, is not before this Court. The only matter before us is
whether the records relating to the investigation BLCE conducted are exempt.



                                               10
officer for OOR has the discretion to develop the record as he or she deems fit in
order to assess the exemptions alleged. This Court consistently holds: “OOR and
its appeals officers have authority to order and undertake in camera review of
documents that have been withheld or redacted where, in the appeals officers’
judgment, in camera review is necessary to develop an adequate record to rule on
the agency’s claims of privilege or exemption.” Cnty. of Berks v. Off. of Open
Recs., 204 A.3d 534, 544 (Pa. Cmwlth. 2019) (citing cases; citations omitted).
However, that a requester asks OOR to conduct in camera review does not obligate
OOR to do so.
            Appellate courts review a decision declining to exercise in camera
review for an abuse of discretion. Am. Civ. Liberties Union of Pa. v. Pa. State
Police, 232 A.3d 654, 670 (Pa. 2020). Because OOR determined it had sufficient
evidence in the form of two verifications from PSP to evaluate the asserted
exemption, and there were facts alleged, not merely legal conclusions or parroting
of the noncriminal investigative exception in the verifications, we discern no abuse
of discretion in OOR foregoing its power to perform in camera review.
                                 IV. Conclusion
            For the foregoing reasons, we affirm the Final Determination.



                                             ______________________________
                                             J. ANDREW CROMPTON, Judge




                                        11
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Technology and Entrepreneurial           :
Ventures Law Group, PC,                  :
                       Petitioner        :
                                         :
             v.                          :     No. 504 C.D. 2021
                                         :
Pennsylvania State Police                :
(Office of Open Records),                :
                         Respondent      :




                                    ORDER
           AND NOW, this 20th day of December 2021, the final determination
of the Office of Open Records is AFFIRMED.



                                      ______________________________
                                      J. ANDREW CROMPTON, Judge